                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )      No. 3:15-CR-111
                                                  )
 KEVIN GERDING                                    )


                              MEMORANDUM AND ORDER

        This criminal case is before the Court on the defendant’s counseled motion to

 withdraw his guilty plea. [Doc. 77]. The United States has responded in opposition [doc.

 79] and the defendant has not replied within the time allowed by this court’s Local Rules.

        The matter is now ripe for the Court’s consideration. For the reasons that follow,

 the motion will be denied.

                                             I.

                                        Background

        In 2015, the defendant pled guilty to two counts of possessing a firearm and

 ammunition as a convicted felon, in violation of 18 U.S.C. § 922(g)(1). Based on three

 prior Tennessee convictions for “violent felonies” (two for burglary and one for aggravated

 burglary), the defendant was deemed an Armed Career Criminal pursuant to the Armed

 Career Criminal Act (“ACCA”). See 18 U.S.C. § 924(e). This Court imposed the

 mandatory minimum 180-month sentence required by that statute, and the defendant timely

 appealed.




Case 3:15-cr-00111-RLJ-HBG Document 80 Filed 02/03/21 Page 1 of 3 PageID #: 447
        During the pendency of the appeal, the en banc Sixth Circuit decided United States

 v. Stitt, 860 F.3d 854 (6th Cir. 2017), holding that a conviction under Tennessee’s

 aggravated burglary statute would no longer qualify as a violent felony under the ACCA.

 In light of Stitt, the parties submitted a joint motion to remand which the Sixth Circuit

 granted. The parties agreed that, post-Stitt, the defendant did not have three ACCA

 predicate violent felony convictions and as such would be subject to no more than §

 922(g)(1)’s 120-month maximum sentence. [Doc. 37].

        The Court conducted a resentencing hearing on January 31, 2018, and imposed a

 guideline sentence of 84 months’ imprisonment. [Doc. 57]. That judgment was timely

 appealed by the prosecution. [Doc. 60]. Then, in December 2018, the United States

 Supreme Court reversed Stitt. United States v. Stitt, 139 S. Ct. 399 (2018). As a result, in

 September 2019 the Sixth Circuit “vacate[d] defendant’s sentence and remand[ed] this case

 to the district court for resentencing.” [Doc. 66].

                                              II.

                                           Analysis

        As pointed out by the United States, the Sixth Circuit remand in this case is a limited

 one. In a one-page, three-sentence, order, the appellate court remanded this matter “for

 resentencing” in light of Stitt and United States v. Quarles, 139 S. Ct. 1872 (2019), “as

 well as intervening cases from our court.” [Doc. 66]. This Court therefore lacks authority

 to entertain a motion for plea withdrawal.

        “[A] limited remand ‘explicitly outline[s] the issues to be addressed by the district

 court and create[s] a narrow framework within which the district court must operate.’”

                                               2

Case 3:15-cr-00111-RLJ-HBG Document 80 Filed 02/03/21 Page 2 of 3 PageID #: 448
 United States v. Richardson, 948 F.3d 733, 738 (6th Cir. 2020) (quoting United States v.

 Campbell, 168 F.3d 263, 265 (6th Cir. 1999)). “[T]he district court is without authority to

 expand its inquiry beyond the matters forming the basis of the appellate court’s remand.”

 Campbell, 168 F.3d at 265. Moreover, even a general remand would preclude new

 challenges to the validity of the defendant’s conviction. See United States v. Simpson, 546

 F.3d 394, 398 (6th Cir. 2008) (Remand for resentencing precluded challenges to the

 sufficiency of the indictment or the constitutionality of a search.); see also United States v.

 Hearne, 290 F. App’x 559, 562 (4th Cir. 2008) (Defendant’s attempt to challenge his guilty

 plea was beyond the scope of the remand); United States v. Cauley, 199 F. App’x 893, 894

 (11th Cir. 2006) (same).

                                              III.

                                            Analysis

        As provided herein, the defendant’s motion to withdraw his guilty plea [doc. 77] is

 DENIED.      Resentencing remains set for Tuesday, March 9, 2021, at 10:45 a.m. in

 Knoxville.

               IT IS SO ORDERED.

                                                           ENTER:



                                                                  s/ Leon Jordan
                                                            United States District Judge




                                               3

Case 3:15-cr-00111-RLJ-HBG Document 80 Filed 02/03/21 Page 3 of 3 PageID #: 449
